United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westchester, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-835
Issued: October 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 9, 2009 appellant filed a timely appeal from the December 18, 2008 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, which
denied waiver or an overpayment arising from a schedule award. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office abused its discretion when it denied waiver of the
$1,842.36 overpayment arising from appellant’s February 26, 2007 schedule award.
FACTUAL HISTORY
On May 6, 2004 appellant, then a 59-year-old distribution/window clerk, filed a claim
alleging that she sustained a repetitive use injury in the performance of duty. She did not stop
work. The Office accepted appellant’s claim for left carpal tunnel syndrome and left elbow ulnar
neuropathy.

On February 26, 2007 the Office issued a schedule award for a 35 percent permanent
impairment of appellant’s left upper extremity. On March 2, 2007 it issued a compensation
check to appellant for $63,036.85.
The Office then noted that appellant previously received a schedule award in another
case, OWCP File No. xxxxxx018, for a three percent impairment of the left upper extremity
resulting from a left trigger thumb with release. It referred both cases to the Office medical
adviser for a calculation of appellant’s total left upper extremity impairment.
The Office medical adviser combined appellant’s previous 3 percent award with her
current 35 percent award using the Combined Values Chart in the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001). He found that
she had a 37 percent total left upper extremity impairment from her two injuries.
On March 4, 2008 the Office made a preliminary determination that appellant received a
$1,842.36 overpayment because her 35 percent impairment rating was 1 percent too high, given
her preexisting impairment. It found him without fault in creating the overpayment.
Appellant disagreed that an overpayment occurred. She noted that the Office medical
adviser found a total 37 percent impairment of the left upper extremity, “yet you stated that you
will only compensate me a total of 34%. I do not agree with your calculations.” Appellant
requested a prerecoupment hearing before an Office hearing representative.
At the hearing, which was held on September 29, 2008, appellant argued that she did not
understand how someone who was not at fault could be asked to repay something. She felt that
she should not be penalized in any way. Appellant did not understand “how they came up with
37 percent with 35 plus 3.” She testified that she remodeled her home in the past year and spent
all the money from the schedule award. After the hearing appellant submitted an overpayment
recovery questionnaire showing $2,303.43 in monthly income, at least $2,787.00 in monthly
expenses and $1,658.84 in assets, including $21.00 cash on hand, $8.41 in her checking account,
$329.44 in her savings account and $1,300.00 in other personal property and other funds.
In a decision dated December 18, 2008, the Office hearing representative found that
appellant was without fault in creating the overpayment. Considering the bills submitted, the
hearing representative determined that monthly expenses exceeded monthly income by
approximately $200.00. The hearing representative noted, however, that she received a
$63,036.85 schedule award in early 2007 and although bills showed that she had extensive
construction and decorating done on her home, there was still a substantial balance from the
award not listed on any asset account. The hearing representative therefore denied waiver, “as I
do not find that the evidence supports that it would be against equity and good conscience to
collect the overpayment amount.”
LEGAL PRECEDENT
Section 8129(a) of the Federal Employees’ Compensation Act provides that when an
overpayment of compensation has been made because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to

2

which an individual is entitled.1 The Office may consider waiving an overpayment only if the
individual to whom it was made was not at fault in accepting or creating the overpayment.2 If it
finds that, the recipient of an overpayment was not at fault, repayment will still be required
unless: (1) adjustment or recovery of the overpayment would defeat the purpose of the Act; or
(2) adjustment or recovery of the overpayment would be against equity and good conscience.3
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
individual’s assets do not exceed the resource base of $4,800.00 for an individual or $8,000.00
for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Both conditions in (a) and (b) must be met to defeat the purpose of the Act.4
An individual is deemed to need substantially all of his or her current income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. In other words, the amount of monthly funds available for debt
repayment is the difference between current income and adjusted living expenses (i.e., ordinary
and necessary living expenses plus $50.00).5
When an individual exceeds the limits for either disposable current income or assets, on the
face of it this provides a basis for establishing a reasonable repayment schedule over a reasonable,
specified period of time.6
The individual who received the overpayment is responsible for providing the
information about income, expenses and assets as specified by the Office. This information is
needed to determine whether or not recovery of an overpayment would defeat the purpose of the
Act or be against equity and good conscience. This information will also be used to determine
the repayment schedule, if necessary.7
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.8 Conversion of the
1

5 U.S.C. § 8129(a).

2

20 C.F.R. § 10.433(a).

3

Id. at § 10.434.

4

Id. at § 10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (June 2009).
5

Federal (FECA) Procedure Manual, supra note 4.

6

Id. at Chapter 6.200.6.a(1).

7

20 C.F.R. § 10.438(a).

8

Id. at § 10.437(b).

3

overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.9
Whether to waive recovery of an overpayment of compensation is a matter that rests
within the Office’s discretion pursuant to statutory guidelines.10
ANALYSIS
On appeal, appellant does not directly dispute the fact or amount of the overpayment.
Both are well established. The overpayment arose because the Office issued her second schedule
award without taking her first schedule award into account. It first issued an award for a
3 percent impairment of the left upper extremity due to a thumb injury and later issued an award
for a 35 percent impairment of the same extremity due to a wrist and elbow injury. The result
was to compensate appellant for a 38 percent impairment of her left upper extremity.
Regional impairments resulting from the hand, wrist, elbow and shoulder are not simply
added together; they must be combined to provide the upper extremity impairment.11 Otherwise,
circumstances could result in an impairment rating greater than 100 percent, which is the
maximum loss any injured employee can suffer.12 Because appellant already had a 3 percent
impairment of her left upper extremity, the Office should have combined her later 35 percent
impairment using the Combined Values Chart on page 604 of the A.M.A., Guides. This chart
indicates that her second injury caused an additional 34 percent impairment to her left upper
extremity. The Office mistakenly issued the February 26, 2007 schedule award for an additional
35 percent impairment, thereby creating a 1 percent overpayment.
The Act provides 312 weeks of compensation for the complete loss of an upper
extremity,13 so the one percent overpayment equals 3.12 weeks of compensation. At a weekly
9

Federal (FECA) Procedure Manual, supra note 4 at Chapter 6.200.6.b(3) (June 2009).

10

James M. Albers, Jr., 36 ECAB 340, 344 (1984) and cases cited therein.

11

A.M.A., Guides 435 (5th ed. 2001).

12

Consider an employee who sustains left elbow injury causing a 60 percent impairment of the upper extremity.
The Office issues a schedule award for the 60 percent rating. Later, the employee sustains an injury to her left wrist
causing a 50 percent impairment of the upper extremity. If the Office were to issue a schedule award for the
50 percent rating, the employee would receive compensation for a 110 percent loss of her left upper extremity, more
than she would have received for a complete amputation of the extremity. To ensure that the summary value of
impairments will not exceed 100 percent, the A.M.A., Guides developed the Combined Values Chart. Under this
chart, multiple impairments are combined so that the final impairment value is equal to or less than the sum of all
the individual values. Id. at 9. In this hypothetical, the employee still had use of 40 percent of her left upper
extremity before she injured her wrist. So the 50 percent impairment due to the wrist means that she lost half of that
40 percent, not half of an uninjured extremity. The Office should issue a schedule award for an additional
20 percent loss. That would properly compensate the employee for the 80 percent impairment she sustained from
both injuries. In appellant’s case, she had the use of 97 percent of her left upper extremity after her thumb injury.
So a later 35 percent impairment from her elbow and wrist injury was a 35 percent loss of that 97 percent.
Multiplying 35 percent by 97 percent gives a combined impairment rating of 33.95 percent, which rounds to
34 percent or one percent less than the Office mistakenly awarded.
13

5 U.S.C. § 8107(c)(1).

4

pay rate of $590.50 for compensation purposes (two-thirds appellant’s weekly pay rate14 plus
applicable cost-of-living increases), the overpayment amounts to $1,842.36, as the Office
determined. The Board will affirm the hearing representative’s December 18, 2008 decision on
the issues of fact and amount of overpayment.
Appellant does dispute the hearing representative’s denial of waiver of the recovery of
the overpayment. She argues on appeal that she needs substantially all of her income to meet
current ordinary and necessary living expenses and she specifically addresses certain expenses.
This is not really an issue. The hearing representative found that expenses exceeded income,
based on the bills appellant submitted. What the hearing representative appeared to decide was
that because the submitted financial documentation did not sufficiently account for the
whereabouts of the $63,036.85 schedule award appellant received in early 2007, it was
reasonable to conclude that she still had sufficient assets (a resource base greater than $4,800.00)
that recovery of the overpayment would not create a hardship and defeat the purpose of the Act.
Appellant contends that she was under the impression that her bank statement would show her
available assets. Money need not, however, be kept in one’s bank account and if the bank
statement does show all her available assets, she should be able to produce enough
documentation to satisfy the Office that she spent all of the schedule award on home
improvements, as she testified.
Appellant is responsible for providing the financial information necessary to support her
request for waiver. She submitted to the Board additional documentation for expenditures on the
remodeling of her home, but the Board may not review new evidence.15 Appellant may submit
this evidence to the Office with a new request for waiver.
Because it was reasonable, in the absence of sufficient documentation, for the hearing
representative to question whether appellant had spent all of the schedule award on home
remodeling and because she was responsible for providing the necessary financial
documentation, the Board finds that the Office properly exercised its discretion to find that
recovery of the overpayment would not defeat the purpose of the Act.
The Board also finds that the Office properly exercised its discretion to find that recovery
of the overpayment would not be against equity and good conscience. The evidence does not
show that appellant, in reliance on the $1,842.36 overpayment, gave up a valuable right or
changed her position for the worse. She testified that she converted the overpayment into a

14

Id. § 8107(a).

15

The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision. 20 C.F.R. § 501.2(c).

5

different form -- home improvement -- from which, the Board notes, she derived some benefit.
The conversion is therefore not considered a loss.16
Because the Office did not abuse its discretion in finding that recovery of the
overpayment would not defeat the purpose of the Act and would not be against equity and good
conscience, the Board will affirm the hearing representative’s December 18, 2008 decision to
deny waiver. Appellant must repay the debt. Although she was not at fault in creating the
overpayment -- it was the Office’s mistake -- that does not mean she gets to keep money that
does not belong to her.
CONCLUSION
The Board finds that the Office did not abuse its discretion when it denied waiver of the
$1,842.36 overpayment arising from appellant’s February 26, 2007 schedule award.

16

See Federal (FECA) Procedure Manual, supra note 9. (Example 4: A claimant received a large schedule award
for her hearing loss. Later it was discovered that the claimant’s hearing loss was not noise induced and the entire
award was declared to be an overpayment. The claimant contended that she had changed her position for the worse,
as she used the entire award to make a down payment on a larger home. The claimant has not met her burden in
showing that she changed her position for the worse, since she has not shown that she suffered any loss. She simply
converted the money into a different form and did not lose it. Conversion of a liquid asset into real or personal
property does not constitute a loss. While the claimant may have made the expenditure in reliance on the award, she
must also establish a financial loss before it will be inequitable to recoup the overpayment).

6

ORDER
IT IS HEREBY ORDERED THAT the December 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

